 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11       ELISA L.,1                            Case No. CV 18-09256 PSG (RAO)
12                       Plaintiff,
13            v.                               JUDGMENT
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17
             Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
             IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20
     of Social Security is REVERSED, and this matter is REMANDED for further
21
     administrative action.
22
     DATED: 4/3/2020
23

24                                         PHILIP S. GUTIERREZ
                                           UNITED STATES DISTRICT JUDGE
25

26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
